DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not fully persuasive.
Applicant’s arguments with respect to claim(s) 1-15 and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner withdrawn the previous 35 USC 101 rejection toward the claims in the previous Office Action dated 2/3/2022 after Applicant’s argument with regard to the rejection. After a closer look at the claimed limitations and elements, the Examiner determines that the claims are ineligible based on the explanation below. Applicant argued the claimed invention provide an improvement to the functioning of a computer or other technology. The Examiner respectfully disagrees with the Applicant that the presently claimed invention improves any functioning of computer or technology. All the additional elements identified in the rejection below are merely generic computer related components used to implement the abstract idea mental processing steps.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining or retrieving data indicative of a first boundary… which a person or vehicle may travel to the destination node given a first value of a parameter, where in the first value of the parameter is a first fixed value … that constrains the distance travelable…”, “estimating a value of said parameter when the person or vehicle is at a first location… based on an initial value…”, “comparing the estimated value of the parameter at the first location… to determine whether…”, and “determining, based on a plurality of first locations…” in claim 1. The limitation, under its broadest reasonable interpretation, does not precludes the steps from practically being performed in the mind. For example, the claim encompasses a person looking at data collected, evaluating the data, and forming judgement. 
This judicial exception is not integrated into a practical application because the additional element “the area being part of a navigable network represented by an electronic map”, where the electronic map is recited at a high level of generality (i.e. as a general means of presenting map data) amounts to insignificant extra-component. Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the background of the originally filed specification does not provide any indication that the electronic map is anything other than conventional map in digital form. MPEP 2106.05(d). Therefore, the claim is ineligible.
Claims 11, 12, and 15 recite all the similar if not the same mental process steps as claim 1 discussed above. Claims 11 and 15 recite the additional elements “a device”, “a memory”, and “a processor” configured to perform the steps; Claim 12 further recites the additional elements “a mobile device” and “a server”. These elements recited at a high level of generality (i.e. “a device”, “a memory” as general means of storing the abstract idea on a device; “a processor”, “a mobile device”, and “a server”, as general means of processing the data) and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The “processor, mobile device, and server” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose processor, device, and server. Accordingly, even in combination,  these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the background of the originally filed specification does not provide any indication that the device, memory, processor, mobile device, and server are anything other than well-known and conventional computer components. MPEP 2106.05(d). Therefore, the claims are ineligible.
Claims 2-10, 13, and 27-31 further recite similar mental processing steps and/or additional elements as claims 1, 11, 12, and 15 and for the same reason discussed above, these claims are also ineligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14, 15, and 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ran (6,317,686).
For claims 1, 11 and 15, Ran discloses a mobile device for navigating between a departure node and a destination node comprising: a memory; and a processor (Fig. 1, 10B, 11, abstract, col. 1, line 66 – col. 2, line 19, where the system assists the navigation of vehicle or person between departure node and destination node), wherein the processor is configured to: 
determine or retrieve data indicative of a first boundary enclosing a first area around the destination node within which is included locations from which a person or vehicle carrying the device may travel to the destination node given a first value of a parameter, wherein the first value of the parameter is a first fixed value of said parameter that constrains the distance travelable by the person or vehicle carrying the device (Fig. 7, 10B, 11, where boundaries enclosing the area around the destination are given values of parameter, e.g. time, where the values of the parameter is fixed value, e.g. fixed time relate to the travel time reaching the destination, constrains the distance travelable by the person or vehicle carrying the device); 
estimate a value of said parameter when the person or vehicle carrying the device is at a first location within the first boundary, other than the departure and destination nodes, based on an initial value of the parameter at the departure node and the estimated change in value of said parameter associated with travelling from the departure node to the first location (Fig. 7, col. 20, line 56 – col. 21, line 10, where the travel time is estimated for when the person or vehicle carrying the device is at a first or any location within the boundaries, other than the departure and destination nodes); 
determine, based on a plurality of first locations which can be reached by the person or vehicle from the departure node while still reaching the destination node, the area which may be travelled within when travelling between the start location and the destination node (Fig. 7B, col. 21, lines 1-29, 50-64, where locations reachable from the departure nodes with departure time while still reaching the destination node are determined based on the arrival time at the destination node, represented by the contour lines). 
Ran discloses the estimating the value of the parameter (travel time) at the first location associated with said boundaries to determine whether said first location can be reached by the person or vehicle carrying the device from the current location of the person or vehicle while still reaching the destination node, given the initial value of the parameter (Fig. 7, col. 21, lines 1-29), but does not explicitly disclose comparing the estimated value of the parameter at the first location with said first value associated with said first boundary. However, it would have been obvious for one of ordinary skill in the art the disclosure that “in order to arrive at the destination by 5PM, motorists have to leave each contour line at” respective times (Col. 21, lines 1-10) is comparing the estimated time values at the locations within the area of the boundaries. The respective times in the boundaries correspond to the initial value at the origin/departure node, when the motorists depart.

For claims 2, 27, 29, and 31, Ran discloses determining or retrieving data indicative of a plurality of different boundaries around said destination node, each different boundary associated with a different respective fixed value of the parameter, the different boundaries enclosing areas around the destination node within which are included locations from which a person or vehicle may travel to the destination node given the value of the parameter associated with that boundary (Fig. 7B, col. 21, lines 1-10),
wherein the method further comprises determining between which two adjacent of said boundaries said first location lies, and comparing the estimated value of the parameter at the first location with the value of the parameter associated with the outer boundary and/or the inner boundary of said two boundaries to determine whether the first location can be reached by the person or vehicle from the departure node (as discussed above) while still reaching the destination node, given the initial value of the parameter (Fig. 7, col. 20, line 56 – col. 21, line 29, where at least two boundaries adjacent to each other with the first location lies within a boundary compares with locations outside or inside the boundary of the at least two boundaries to determine the reachability of the locations, for example, if motorists will be at the first location at 4:40PM that is between the contours/boundaries 4:45PM and 4:30PM, the destination node is still reachable by the motorist by 5PM).

For claims 3, 28, and 30, Ran discloses estimating a value of said parameter when the person or vehicle is at a second location within the first boundary, other than the departure and destination nodes and the first location, based on an initial value of the parameter at the departure node (as discussed above) and the estimated change in value of said parameter associated with travelling from the departure node to the second location; and comparing the estimated value of the parameter at the second location with said first value associated with said first boundary and/or with the value of the parameter associated with the outer boundary and/or the inner boundary of said adjacent two of said plurality of boundaries to determine whether the second location can be reached by the person or vehicle from the departure node while still reaching the destination node, given the initial value of the parameter (As discussed above in claim 2 where the second location may be any locations within the area and boundaries and further between any of the adjacent two of the plurality of boundaries to determine the reachability of the destination node).

For claim 4, Ran discloses determining an area around said departure node representative of the locations from which the person or vehicle may travel from the departure node based on the initial value of the parameter (Fig. 7); and determining, using said first boundary and/or at least some of a plurality of different boundaries around said destination node, for each of a plurality of said locations within said area around said departure node whether each of said plurality of locations can be reached while still reaching the destination node (Fig. 7 and as discussed above with regard to the plurality of boundaries that determines the reachability of the destination node).

For claim 5, Ran discloses create map data of, and/or display an area, comprising locations between the departure node and destination node that can be reached from the departure node whilst still reaching the destination node based on the initial value of the parameter (Fig. 6, 7, 10B, abstract).

For claim 6, Ran discloses creating map data of, and/or displaying the area around, said departure node representative of the range from which the person or vehicle may travel from the departure node, based on the initial value of the parameter (Fig. 7A).

For claim 7, Ran discloses the departure node is a current position of the person or vehicle, and wherein the initial value is the current value of the parameter (Fig. 6-8, col. 21, line 50 – col. 22, line 8).

For claim 8, Ran discloses repeating the steps of estimating the value of the parameter at the first location and comparing the estimated value of the parameter at the first location with said first value associated with said first boundary in real time as the current position and current value of the parameter changes (Fig. 6-8, as discussed above, col. 21, line 50 – col. 22, line 8).

For claim 9, Ran discloses said parameter is representative of a travel time or a travel distance; and/or the first value of the parameter is the travel time or distance from the first boundary to the destination node, the initial value of the parameter is a desired or maximum travel time or distance, the estimated value of the parameter at the first location is an estimated remaining travel time or distance after travelling from the departure node to the first location (Fig. 6-8, 10B, where the boundaries represent the desired or maximum travel time or distances from the departure node to various locations during travel).

For claim 10, Ran discloses the destination node is a fixed location and/or wherein the first boundary or a plurality of different boundaries around the destination node are determined using, or retrieved from, stored or historic data (Fig. 6-8, where the destination node and the boundaries are determined and retrieved from stored and historic data).

For claim 12, Ran discloses all the limitations similar to claims 1, 11, and 15 and is being rejected the same as above.
Ran further discloses the system comprising a server, wherein said mobile device is configured to communicate with the server (Fig. 1, 6, 12).

For claim 14, Ran discloses data indicative of the first boundary enclosing the first area around said destination node is retrieved from the server or from an external server (Fig. 1, 6-8, where the data and boundaries are determined by and provided by server(s)).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ran (6,317,686) as applied to claim 11 above, and further in view of Muramatsu et al. (US 2012/0290506 A1) as support document.
For claim 13, Ran discloses data indicative of the first boundary enclosing the first area around said destination node is provided by the system (Fig. 7), but does not specifically disclose the data is stored in a persistent memory portion of the memory. However, it would have been obvious for one of ordinary skill in the art to store the data necessary for the operation of the system to be stored in any known type and reliable memory so that the data can be accessed reliably. Even so, Muramatsu in the same field of the art as support discloses data indicative of boundaries enclosing traveling areas may be stored in various types of memory storages including memory that are persistent (Paragraph 0058, 0062, 0063, 0152, such as memory card or hard disk drive). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2018/0108260 A1) Kuhara discloses route between departure and destination points where desired time of arrival is determined and compared with a point.
(US 2017/0108348 A1) Hansen et al. discloses managing waypoints and trip to destination based on desired ETA reaching the destination while visiting pois along the route.
(US 2011/0241905 A1) Niwa discloses a vehicular travel guidance device with a plurality of travelable boundaries relate to charge stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661